DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a) as being unpatentable by Ligouri et
al. (US 6151130)
Ligouri et al. teach a device for the decoration of objects to be decorated, having 
a holding device (74) for holding an object (70) and 
a pressing device for pressing a transfer medium provided with decorative material onto the object (column 5, lines 13-39; Figure 3), the transfer medium comprising a flexible carrier material (42) (column 4, lines 50-55) with the decorative material detachably applied thereon (column 6, lines 5-22), 

With respect to claim 7, Ligouri et al. teach that the printing device is designed in such a way that the decorative material is applied to the transfer medium, where the images vary and can therefore be printed in different zones (column 2, line 33 – column 3, line 20).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 10, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable
over Ligouri et al. as applied to claim 1 above, and further in view of Roeder et al. (US
DE102012112556)
The teachings of claim 1 are as described above.
With respect to claims 2 and 3, Ligouri et al. do not teach an adhesive-applying device for applying adhesive to the transfer medium provided with decorative material or do not teach
a curing device for curing the adhesive, wherein the pressing device is set up such that the
pressing of the transfer medium and the curing of the adhesive can be effected at the same
time. However, Roeder et al. teach that it would have been obvious to the ordinary skill in the
art to provide an adhesive-applying device (13) and pressing device (25) with a UV light source
(27), so that the UV light emitted by the light source can exit toward the object while the UV
adhesive is hardened by the UV light (paragraphs 0018 and 0044-0046).
With respect to claims 10 and 19, Ligouri et al. in view of Roeder et al. teach that the surface area speed of the transfer medium can be matched to the surface speed of the object; 
With respect to claim 11, Ligouri et al. in view of Roeder et al. teach that the pressing device has a flexible pressing layer, such as silicone, so that the irregularities in the three-dimensional object, the transfer medium and/or the machine structure can be compensated for and the silicone layer on the pressing device levels out unevenness (paragraphs 0019 and 0044).
With respect to claim 16, Ligouri et al. in view of Roeder et al. teach a pressing device is transparent or translucent in the wavelength of the UV light that required for curing the adhesive can be transmitted through the cylinder (paragraph 0018).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ligouri et al. as applied to claim 1 above, and further in view of Preckel et al. (US 2013/0160405)
The teachings of claim 1 are as described above.
Although not taught by Ligouri et al. it would be obvious to have the printing device has a UV light source for precuring the decorative material to improve strength of what the decorative material is adhered to (Preckel: claim 34).
With respect to claim 5, a device to cure the adhesive to the object is not required by claims 1 and 4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ligouri et al. as applied to claim 1 above, and further in view of Mehl et al. (US 4664670)
The teachings of claim 1 are as described above.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ligouri et al. as applied to claim 1 above, and further in view of Laskey et al. (WO 03/020519)
The teachings of claim 1 are as described above.
Although Ligouri et al. teach various configurations, it is not disclosed that the transfer medium is arranged directly on the pressing device.  However, it would have been obvious for one of obvious ordinary skill in the art to do so as to cause fusing of the image immediately onto the substrate so that it is permanently bonded to the substrate (page 16, 4th paragraph).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ligouri et al. as applied to claim 1 above, and further in view of Loper et al. (US 2002/0097280)
The teachings of claim 1 are as described above.
Ligouri et al. do not teach a pretreatment device for pretreating the object wherein the pretreatment device comprises an object-cleaning device.  However it would have been obvious to one of ordinary skill to clean an object prior to the application of a transfer material to optimize the quality of the final object (claim 4).  
Claims 27, 28, 29, 31-40, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ligouri et al. in view of Roeder et al.
With respect to claims 27, 28, 38-40, and 50, Ligouri et al. teach a method for the decoration of objects to be decorated, held by a conveyor, the method comprising:    
a first step of applying a decorative material to a transfer medium by a printing device; 

wherein the transfer medium is not rolled up after being printed on with the decorative material, and is directly guided further to a pressing device without previously coming into contact with a back of rolled-up transfer medium (column 3, lines 30-36).
However, Ligouri et al. do not teach a step of pressing the transfer medium onto the object by a pressing device and at the same time the adhesive is cured.  However, Roeder et al. teach that it would have been obvious to the ordinary skill in the art to apply pressure by a pressing device (25) with a UV light source (27), so that the UV light emitted by the light source can exit toward the object while an adhesive is cured by the UV light (paragraphs 0018 and 0044-0046).
With respect to claim 29, Roeder et al. teach that depending on the adhesive used and the intensity of the UV light, it may be necessary to adjust the area to be illuminated; the adjustment can also be made by adjusting the divergence of the UV light emitted by the UV light source (paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the distance of the adhesive from the UV light source, the gross UV irradiance of the light source, and/or the net UV irradiance of the light source for curing the adhesive. 
With respect to claim 31, Ligouri et al. teach that the printing device is designed in such a way that the decorative material is applied to the transfer medium in a first zone, and not in a second zone (Figures 1-3). 

With respect to claim 34, Ligouri et al. teach that the transfer medium can be provided with a continuous conveyor device having proven to be advantageous with regard to high productivity, such as a conveyor device with a revolving endless conveyor element (Ligouri: paragraph 0012), wherein the sequence of steps is carried out multiple times, wherein in each case a further object is provided with decorative material each time the sequence of steps is carried out.  
With respect to claim 35, Ligouri et al. teach a pretreatment device for pretreating the transfer medium before the application of the decorative material, to ensure a high quality and durability of the printed image applied, which makes a significant contribution to the quality, appearance and durability of the final object (paragraph 0019).  
With respect to claims 36 and 37, Ligouri et al. teach that the transfer medium is provided as an endless belt and can be cleaned after passing through the pressing device and is then pretreated before the transfer medium is fed back to the printing device for renewed application of decorative material (paragraphs 0019 and 0030).  
Claims 43-44 is rejected under 35 U.S.C. 103 as being unpatentable over Ligouri et al. as applied to claim 27 above, and further in view of Loper et al. (US 2002/0097280)

Ligouri et al. but do not teach an object-cleaning device.  However it would have been obvious to one of ordinary skill to clean an object prior to the application of a transfer material to optimize the quality of the final object (claim 4).  
Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ligouri et al. in view of Roeder et al. as applied to claim 27 above, and further in view of Rooijmans et al. (US 2011/0059874)
The teachings of claim 27 are as described above.
Although not taught by the cited prior art, it would have been obvious for one of ordinary skill in the art to provide a primer layer of polyacrylate that facilitates adhesion of the hydrophilic coating to a given substrate (paragraph 0060).
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
Aside for the addition of claims 48-50, there is not an apparent difference in claim interpretation between the previous and instant claim sets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745